DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 11/13/20.
The reply filed 11/13/20 affects the application 16/079,004 as follows:
1.     Claim 1 has been amended. Claim 4 has been canceled. New ground(s) rejection necessitated by Applicant’s amendments are set forth herein below. Claims 1, 3, 5-6, 8, 10, 11, 13-18, the invention of Group I is prosecuted by the examiner.  Claims 23-25, 27-29 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1, 3, 5-6, 8, 10, 11, 13-18, 23-25, 27-29 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 11, 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. (CN 102775506 A; Machine-English Translation) in view of  Rajagopalan et al. (Journal of Cereal Science 16 (1992) 13-28), Chen et al. (Cereal Chem. 71(6):618-622) and King et al. (US 20070000453 A1).
-, to obtain a suspension of a partially gelatinized polysaccharide; c) low functionalization of said partially gelatinized polysaccharide in said suspension with a functionalizing agent under alkaline conditions, to obtain said functionalized polysaccharide, wherein said functionalized polysaccharide has a degree of substitution of from about 0.1 to about 0.3, wherein said polyol is ethylene glycol, propylene glycol, glycerol, sorbitol or combinations thereof.
He et al. disclose a method for preparing cassava starch octenyl succinate (functionalization polysaccharide having carboxyl groups) by a sub-gelatinization technology (see abstract).  Furthermore, He et al. disclose that their method comprises adding cassava starch into an ethanol solution with concentration of 45-65% by volume (i.e.; swelling the starch; see page 3 of 11, 3rd to 5th paragraphs under section (2)); gelatinizing at 60-85 °C for 1-3 hours while stirring to obtain sub-gelatinized (partially gelatinized) cassava starch emulsion; in a condition with pH value of 7.2-9.2 (i.e.; alkaline pH), adding the octenyl succinic anhydride diluted by an organic solvent into the sub-gelatinized cassava starch emulsion to enable esterification reaction; and processing the reaction product to obtain the cassava starch octenyl succinate (see abstract; see also Examples).  In addition, He et al. disclose that according to the method provided by the invention, the raw materials are widely available, and the cost is low; moreover, the technology is simple, the gelatinization degree of starch is proper, the esterification reaction is uniform, and the reaction efficiency is high; and the prepared cassava modified starch has high esterification 
The difference between Applicant’s claimed method and the method disclosed by He et al. is that Applicant swells the polysaccharide with water/polyol (i.e.; a water/polyhydric alcohol) solution whereas He et al. use water/ethanol (i.e.; water/monohydric alcohol), and He at al. do not use an alkaline solvent mixture of the water and alcohol water/ethanol (i.e.; water/polyhydric alcohol) for the partial gelatinization (sub-gelatinization) of said swollen polysaccharide, and although He et al. polysaccharide has low functionalization like Applicant’s polysaccharide they do not exemplify a polysaccharide with the specific recited degree of substitution.
Rajagopalan et al. disclose that a polyhydric alcohol can be substituted for a monohydric alcohol in the preparation of Granular cold water-soluble (GCWS) starches (see page 14, 2nd paragraph).  Furthermore, Rajagopalan et al. disclose the polyhydric alcohols (PHA), ethylene glycol (EG), glycerol (GL), propandiol (PD) and butandiol (BD) (see page 14, 2nd paragraph).  Also, Rajagopalan et al. disclose that these polyhydric alcohols delayed gelatinization in the order EG < GL < PD < BD (see page 18, 2nd paragraph).  This implies or suggests that gelatinization can be altered or controlled by the use of polyhydric alcohols.  Also, Rajagopalan et al. disclose that gelatinization endotherms in aqueous polyhydric alcohols occurred over a higher, but narrower, temperature range than in water alone (Table 1) (see page 17, last paragraph to page 18, next to last paragraph). In addition, Rajagopalan et al. disclose that swelling and solubility of amylose in the aqueous polyhydric alcohols correlated inversely with o) determined by DSC (Table I) (see page 19, next to last paragraph).
Furthermore, Rajagopalan et al. disclose the swelling power and solubility of amylose (starch) in polyhydric alcohols and aqueous polyhydric alcohols (see page 15, last paragraph). Also, Rajagopalan et al. disclose that the amylose and solvent were added to a round-bottom flask fitted with a reflux condenser, and that the solvent was either EG, GL, 1,2-PD, 1,3-BD or a 1/3 (w/w) mixture of water/polyhydric alcohol, and that each mixture was heated at 150 ±2 °C for 10 min, except the ones containing EG, which were heated at 115 ±2°C (see page 15, last paragraph).  It should be noted that reflux or refluxing (as disclosed by Rajagopalan et al.) allows for liquid to boil and condense, with the condensed liquid returning to the original flask and that the liquid remains at the boiling point of the solvent (or solution) during active reflux.  This means, implies or suggests that starch can swell or be swollen by heating such as by refluxing (which involves boiling) it in an aqueous polyhydric alcohols mixture such as a mixture of water/polyhydric alcohol in which the polyhydric alcohol is EG, GL, 1,2-PD, 1,3-BD. 
 	Chen et al. disclose that granular cold-water-soluble starches can be prepared by an alcoholic alkaline treatment (see abstract).  Furthermore, Chen et al. disclose that lesser concentrations of ethanol, greater concentrations of NaOH, or higher reaction temperatures gave the resulting starches better cold-water solubility (see abstract).  In addition, Chen et al. disclose that alkalinity of the reaction mixture was another important factor for the cold-water solubility of the GCWS starches. Results showed that, while other conditions were held constant, treatments with a greater volume of NaOH solution (3M) produced Granular cold water-soluble (GCWS) starches with a greater cold-water solubility (Table II) (see page 620, right col., 3rd paragraph).
° F. (about 198 ° C) at an atmospheric pressure of about 1. Also, King et al. disclose that a mixture of water and ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere (see page 7. [0090]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of He et al., Rajagopalan et al., Chen et al. and King et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of  starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize the said partially gelatinized polysaccharide with a functionalizing agent under alkaline conditions as taught by He et al., to obtain said functionalized polysaccharide with different degree of substitution such as from about 0.1 to about 0.3, depending on need and factors such as availability and/or cost, such as to use it in food, paper, chemical, textile or pharmaceutical industries, and especially since Rajagopalan et al. disclose that polyhydric alcohol can be substituted for a monohydric alcohol 
One having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al. and King et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of  starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize the said partially gelatinized polysaccharide with a functionalizing agent under alkaline conditions as taught by He et al., to obtain said functionalized 
polysaccharide with different degree of substitution such as from about 0.1 to about 0.3, depending on need and factors such as availability and/or cost, such as to use it in food, paper, chemical, textile or pharmaceutical industries, and especially since Rajagopalan et al. disclose that polyhydric alcohol can be substituted for a monohydric alcohol and that polyhydric alcohols 
It should be noted that it is obvious to use common conventional techniques such as filtration to further purify the functionalized polysaccharide or starch, and also to resuspend it in the solvent such as in the alcohol, and to also to neutralize it (e.g.; with acid to neutralize the alkali or alkalinity present) and to then wash it to produce a purified precipitated functionalized polysaccharide or starch. Furthermore, it is obvious to wash, filter and dry the functionalized polysaccharide or starch as taught by He et al. 

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over He et al., Rajagopalan et al., Chen et al. and King et al. as applied in claim 1 above, and further in view of Sangseethong et al. (Starch/Stärke 57 (2005) 84-93).
The difference between Applicant’s claimed method and the method disclosed by He et al., Rajagopalan et al., Chen et al. and King et al. is that Applicant functionalization of the polysaccharide is by carboxymethylation.
Sangseethong et al. disclose the preparation and properties of Carboxymethyl Cassava Starch (see abstract).  Furthermore, Sangseethong et al. disclose the preparation of carboxymethyl cassava starches with degree of substitution (DS) in the range of 0.01 to 0.86 (see abstract; see also Tables 1 and 4).  Also, Sangseethong et al. disclose that the properties of CMS are affected by the degree of modification (see abstract).  In addition, Sangseethong et al. disclose that carboxymethyl starch (CMS) is produced by etherification of starch with sodium monochloroacetate (SMCA) in the presence of alkali.  Furthermore, Sangseethong et al. disclose that carboxymethyl starch (CMS) is an important modified starch with unique properties due to 2COO-). The introduction of carboxymethyl groups interrupts the ordered structure of native starch and intervenes with the reassociation of gelatinized starch. This modification yields starch with decreased gelatinization temperature, increased solubility and improved storage stability. Depending on the degree of substitution (DS), starch that is soluble in cold water can be produced (see page 84, left col., 1st paragraph).  In addition, Sangseethong et al. disclose that carboxymethyl starch (CMS) has a wide range of applications mainly in nonfood industries. In the pharmaceutical industry, CMS, also known as sodium starch glycolate, is commonly used as disintegrant. It is also used in the textile industry as thickening agent in textile printing pastes and as sizing agent especially for hydrophilic yarn (see page 84, left col., 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of He et al., Rajagopalan et al., Chen et al., King et al. and Sangseethong et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol 
mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of  starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by 
polysaccharide with different degree of substitution such as from about 0.1 to about 0.3 as taught by Sangseethong et al., depending on need and factors such as availability and/or cost, such as to use it in food, paper, chemical, textile or pharmaceutical industries, and especially since Rajagopalan et al. disclose that polyhydric alcohol can be substituted for a monohydric alcohol and that polyhydric alcohols delay gelatinization (i.e.; gelatinization can be controlled), and Chen et al. disclose alcoholic alkaline treatment of starch and that alkalinity can alter the cold-water solubility of starches, and especially since Rajagopalan et al. disclose that polyhydric alcohol can be substituted for a monohydric alcohol and that polyhydric alcohols delay gelatinization (i.e.; gelatinization can be controlled), and Chen et al. disclose alcoholic alkaline treatment of starch and that alkalinity can alter the cold-water solubility of starches.
One having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al., King et al. and Sangseethong et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of  starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the .

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over He et al., Rajagopalan et al., Chen et al. and King et al. as applied in claim 1 above, and further in view of Cosmetic Ingredient Review (International Journal of Toxicology, 21(Suppl. 1):1-7, 2002).
The difference between Applicant’s claimed method and the method disclosed by He et al., Rajagopalan et al., Chen et al. and King et al. is that Applicant functionalized polysaccharide or starch is complexed with a divalent cation.

starch (see page 1, right col., 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of He et al., Rajagopalan et al., Chen et al., King et al. and Noda et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of  starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize by etherification the said partially 
One having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al., King et al. and Noda et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of  starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize by etherification the said partially gelatinized polysaccharide with the functionalizing agent sodium monochloroacetate (SMCA) in the presence of alkali, to obtain said functionalized polysaccharide with different degree of substitution such as from about 0.1 to about 0.3 as taught by Sangseethong et al., and also to treat the functionalized polysaccharide 
Response to Arguments
Applicant's arguments with respect to claims 1, 3, 5-6, 8, 10, 11, 14-17 have been considered but are not found convincing.
The Applicant argues that the Examiner has considered the first step described in He as being both the swelling step 1 and the gelatinization step 2 of the present invention. However, the Applicant respectfully submits that this is not the claimed invention and that as such, the Examiner has failed to consider the claimed invention as a whole and has also ignored the claimed limitations of the separate steps 1 and 2 of the present invention.
However, He et al. do disclose both a swelling step 1 and a gelatinization step 2 and Applicant’s claimed method also comprises a swelling step 1 and a gelatinization step. That is, He et al. disclose that their method comprises adding cassava starch into an ethanol solution with concentration of 45-65% by volume (i.e.; swelling the starch; see page 3 of 11, 3rd to 5th paragraphs under section (2)); gelatinizing at 60-85 °C for 1-3 hours while stirring to obtain sub-gelatinized (partially gelatinized) cassava starch emulsion (see abstract; see also Examples).
Furthermore, the above rejection is made by applying He et al., Rajagopalan et al., Chen et al. and King et al. references.  And thus, the Examiner has considered the claimed invention as a whole and has not ignored the claimed limitations of the separate steps 1 and 2 of the present invention in the previous rejection and in this present rejection made in light of Applicant’s claims amendment.  Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al. and King  ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize the said partially gelatinized polysaccharide with a functionalizing agent under alkaline conditions as taught by He et al., to obtain said functionalized polysaccharide with different degree of substitution such as from about 0.1 to about 0.3, depending on need and factors such as availability and/or cost, such as to use it in food, paper, chemical, textile or pharmaceutical industries, and especially since Rajagopalan et al. disclose that polyhydric alcohol can be substituted for a monohydric alcohol and that polyhydric alcohols delay gelatinization (i.e.; gelatinization can be controlled), and Chen et al. disclose alcoholic alkaline treatment of starch and that alkalinity can alter the cold-water solubility of starches.
The Applicant argues that the goal of step 1 of He is different than that of the first two steps of the present invention. He teaches only a single step where sub-gelatinization and obtaining a starch emulsion are the ultimate goals. Importantly, the specific concentrations of 
However, it does not matter whether or not the goal of step 1 of He is different than that of the first two steps of the present invention.  More importantly, He et al. do disclose both a swelling step 1 and a gelatinization step 2 and Applicant’s claimed method also comprises a swelling step 1 and a gelatinization step. That is, He et al. disclose that their method comprises adding cassava starch into an ethanol solution with concentration of 45-65% by volume (i.e.; swelling the starch; see page 3 of 11, 3rd to 5th paragraphs under section (2)); gelatinizing at 60-85 °C for 1-3 hours while stirring to obtain sub-gelatinized (partially gelatinized) cassava starch emulsion (see abstract; see also Examples). Also, He et al. do not disclose that specific 
concentrations of ethanol disclosed are included in order to inhibit the swelling of the starch granule, to avoid obtaining a viscous state that is not conducive to the subsequent esterification reaction. Even more importantly, He et al. disclose that when sub-gelatinizing cassava starch, if the volume percentage concentration of the ethanol solution is too high, ethanol will inhibit the swelling of the starch granules and cannot reach the desired sub-gelatinization state; if the volume percentage concentration of the ethanol solution is too low, the starch will quickly gelatinize and swell excessively at a temperature of 60-85 ° C. The state is viscous, difficult to stir, and the esterification reaction cannot be carried out (see page 3 of 11, section (2)).  Thus, based on He et al. teaching, it would be obvious to one of ordinary skill in the art to adjust the volume percentage concentration of the ethanol solution such that it is not too high nor to low in order so as to obtain swelling of the starch granules (not inhibition of swelling), and also to obtain the desired sub-gelatinization state and the subsequent esterification reaction.  Furthermore, it should be noted that it is well-established that consideration of a reference is not In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983).  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al. and King et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize the said partially gelatinized polysaccharide with a functionalizing agent under alkaline conditions as taught by He et al., to obtain said functionalized polysaccharide with different degree of substitution such as from about 0.1 to about 0.3, depending on need and factors such as availability and/or cost, such as to 
	The Applicant argues that effectively, the prior art He teaches away from using polyols instead of ethanol, because the disclosed step is actively trying to inhibit swelling of the starch granules to promote sub-gelatinization. Therefore, step 1 of the present invention as presently claimed is doing the opposite of what He is trying to do: causing more swelling instead of inhibiting swelling.
However, the prior art He et al. do not teach away from using polyols instead of ethanol, nor disclose swelling of the starch granules should be inhibited to promote sub-gelatinization. 
Even more importantly, He et al. disclose that when sub-gelatinizing cassava starch, if the volume percentage concentration of the ethanol solution is too high, ethanol will inhibit the swelling of the starch granules and cannot reach the desired sub-gelatinization state; if the volume percentage concentration of the ethanol solution is too low, the starch will quickly gelatinize and swell excessively at a temperature of 60-85 ° C. The state is viscous, difficult to stir, and the esterification reaction cannot be carried out (see page 3 of 11, section (2)).  Thus, based on He et al. teaching, it would be obvious to one of ordinary skill in the art to adjust the volume percentage concentration of the ethanol solution such that it is not too high nor to low in order so as to obtain swelling of the starch granules (not inhibition of swelling), and also to obtain the desired sub-gelatinization state and the subsequent esterification reaction.  Furthermore, it should be noted that it is well-established that consideration of a reference is not In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983).  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al. and King et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize the said partially gelatinized polysaccharide with a functionalizing agent under alkaline conditions as taught by He et al., to obtain said functionalized polysaccharide with different degree of substitution such as from about 0.1 to about 0.3, depending on need and factors such as availability and/or cost, such as to 
The Applicant argues that the gelatinization step 2 in alkaline conditions is not disclosed in He. Indeed, He only discloses a single step gelatinization carried out in conditions where swelling is being inhibited by the ethanol, at higher temperatures, in conditions that are not alkaline. Alkaline conditions are only disclosed in He in the last step of the reaction, but the alkalinity is much lower, at about 30g/L (or 0.75M). The end product is not a homogenous suspension, but instead a full starch emulsion. According to He, this emulsified state is necessary for the next functionalization by esterification step in the process (see above).
However, the above rejection was made by applying He et al., Rajagopalan et al., Chen et al. and King et al. references.  And thus, He et al. do not have to disclose that gelatinization step 2 is in alkaline conditions.  More importantly, Chen et al. disclose that starches can be treated with mixtures of ethanol and alkali, primarily NaOH, to swell starch granules and also investigate mechanisms of the alcoholic-alkaline treatments and to improve the method for industrial application (see page 618, left col., last paragraph to right col., 2nd paragraph). Also, 
Chen et al, disclose the use of 3M NaOH solution (3M) which is of a concentration that is encompassed by a concentration of at least 2.75 M OH- as used or claimed by Applicant. In other words, Chen et al. disclose that granular cold-water-soluble starches can be prepared by an alcoholic alkaline treatment (see abstract).  Furthermore, Chen et al. disclose that lesser concentrations of ethanol, greater concentrations of NaOH, or higher reaction temperatures gave rd paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al. and King et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize the said partially gelatinized polysaccharide with a functionalizing agent under alkaline conditions as taught by He et al., to obtain said functionalized polysaccharide with different degree of substitution such as from about 0.1 to about 0.3, depending on need and factors such as availability and/or cost, such as to use it in food, paper, chemical, textile or pharmaceutical industries, and especially since 
The Applicant argues that the present invention as claimed when considered as a whole is not disclosed in He et al, and the noted differences and deficiencies are not cured by the teachings of either Rajagopalan and Chen, as neither documents are considering the distinct steps 1 and 2 of the present invention. To arrive at the present invention as claimed, the person skilled in the art would have to separate the first step of the process of He into distinct swelling and sub-gelatinization steps (despite the fact that He et al teaches inhibiting swelling), then change the heated water/ethanol mixture to either boiling water alone or boiling water/polyol, isolate the swollen starch, and finally change the gelatinization conditions to alkaline conditions (now, highly alkaline conditions of 2.75 M OH-). Applicant submits that this amounts to a failure to consider the claimed invention as a whole, ignoring claimed limitations, and is hindsight reasoning which uses the invention as a roadmap to find its prior art components. 
However, the above rejection was made by applying He et al., Rajagopalan et al., Chen et al. and King et al. references.  And thus, the present invention as claimed when considered as a whole is disclosed or is obvious over He et al., Rajagopalan et al., Chen et al. and King et al. references, and this obviousness also includes the distinct steps 1 and 2 of the present invention, as discussed above by the Examiner. Also, the prior art He et al. do not teach away from using polyols instead of ethanol, nor disclose swelling of the starch granules should be inhibited to promote sub-gelatinization. Even more importantly, He et al. disclose that when sub-gelatinizing cassava starch, if the volume percentage concentration of the ethanol solution is too high, ethanol nd paragraph). Also, Chen et al, disclose the use of 3M NaOH solution (3M) which is of a concentration that is encompassed by a concentration of at least 2.75 M OH- as used or claimed by Applicant.
Therefore, based on the above rejection, there is no failure to consider the claimed invention as a whole, there is no ignoring of claimed limitations, and there is no hindsight reasoning which uses the invention as a roadmap to find its prior art components.  Also, it should be noted that "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  That is, the Examiner has not used improper hindsight.
 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize the said partially gelatinized polysaccharide with a functionalizing agent under alkaline conditions as taught by He et al., to obtain said functionalized polysaccharide with different degree of substitution such as from about 0.1 to about 0.3, depending on need and factors such as availability and/or cost, such as to use it in food, paper, chemical, textile or pharmaceutical industries, and especially since Rajagopalan et al. disclose that polyhydric alcohol can be substituted for a monohydric alcohol and that polyhydric alcohols delay gelatinization (i.e.; gelatinization can be controlled), and Chen et al. disclose alcoholic alkaline treatment of starch and that alkalinity can alter the cold-water solubility of starches.

However, He et al. do not disclose that swelling of the end product of their first step is actively prevented under conditions in which the temperatures is 60-85°C, nor that sub-gelatinized starch is prevented. Furthermore, He et al. disclose that when sub-gelatinizing cassava starch, if the volume percentage concentration of the ethanol solution is too high, ethanol will inhibit the swelling of the starch granules and cannot reach the desired sub-gelatinization state; if the volume percentage concentration of the ethanol solution is too low, the starch will quickly gelatinize and swell excessively at a temperature of 60-85 ° C. The state is viscous, difficult to stir, and the esterification reaction cannot be carried out (see page 3 of 11, section (2)).  Thus, based on He et al. teachings, it would be obvious to one of ordinary skill in the art to adjust the volume percentage concentration of the ethanol solution such that it is not too high nor to low in order so as to obtain swelling of the starch granules (not inhibition of swelling), and also to obtain the desired sub-gelatinization state and the subsequent esterification reaction.
Furthermore, Applicant’s method as claimed requires boiling solutions (i.e.; boiling water or a boiling water/polyol mixture) and thus if He et al. suggest the use of boiling solution 
In addition, Rajagopalan et al. disclose that a polyhydric alcohol can be substituted for a monohydric alcohol in the preparation of Granular cold water-soluble (GCWS) starches (see page 14, 2nd paragraph).  Furthermore, Rajagopalan et al. disclose the polyhydric alcohols (PHA), ethylene glycol (EG), glycerol (GL), propandiol (PD) and butandiol (BD) (see page 14, 2nd paragraph).  Also, Rajagopalan et al. disclose that these polyhydric alcohols delayed gelatinization in the order EG < GL < PD < BD (see page 18, 2nd paragraph).  This implies or suggests that gelatinization can be altered or controlled by the use of polyhydric alcohols.  Also, Rajagopalan et al. disclose that gelatinization endotherms in aqueous polyhydric alcohols occurred over a higher, but narrower, temperature range than in water alone (Table 1) (see page 17, last paragraph to page 18, next to last paragraph). In addition, Rajagopalan et al. disclose that swelling and solubility of amylose in the aqueous polyhydric alcohols correlated inversely with the increase in gelatinization temperature (To) determined by DSC (Table I) (see page 19, next to last paragraph).
Furthermore, Rajagopalan et al. disclose the swelling power and solubility of amylose (starch) in polyhydric alcohols and aqueous polyhydric alcohols (see page 15, last paragraph). Also, Rajagopalan et al. disclose that the amylose and solvent were added to a round-bottom flask fitted with a reflux condenser, and that the solvent was either EG, GL, 1,2-PD, 1,3-BD or a 1/3 (w/w) mixture of water/polyhydric alcohol, and that each mixture was heated at 150 ±2 °C for 10 min, except the ones containing EG, which were heated at 115 ±2°C (see page 15, last paragraph).  It should be noted that reflux or refluxing (as disclosed by Rajagopalan et al.) allows 
More importantly, the above rejection was made by applying He et al., Rajagopalan et al., Chen et al. and King et al. references. And, based on He et al., Rajagopalan et al., Chen et al. and King et al. it is obvious to use boiling water/polyol mixture such as water/ethylene glycol to swell the starch. That is, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al. and King et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of  starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize the said partially gelatinized polysaccharide with a functionalizing agent under alkaline conditions as taught by He et al., to 
The Applicant argues that implicitly, water boils at a 100°C. The mixture of water and polyol will implicitly have boiling temperatures that are higher than 100°C, in a fashion that is exemplified by the following table (table depicted), for the glycerol. Similar relationships are expected with other polyols, which all have higher boiling points than water; for example, the boiling points are: ethylene glycol (197°C), propylene glycol (188.2°C), and sorbitol (296°C).
However, as set forth in the above rejection, King et al. disclose that pure ethylene glycol has a boiling point of about 388° F (about 198 ° C) at an atmospheric pressure of about 1. Also, King et al. disclose that a mixture of water and ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere (see page 7. [0090]). Also, Rajagopalan et al. disclose that a polyhydric alcohol can be substituted for a monohydric alcohol in the preparation of Granular cold water-soluble (GCWS) starches (see page 14, 2nd paragraph).  Furthermore, Rajagopalan et al. disclose the polyhydric alcohols (PHA), ethylene glycol (EG), glycerol (GL), propandiol (PD) and butandiol (BD) (see page 14, 2nd paragraph).  Also, Rajagopalan et al. disclose that these polyhydric alcohols delayed gelatinization in the order EG < GL < PD < BD (see page 18, 2nd paragraph).  This implies or suggests that gelatinization can be altered or controlled by the use of polyhydric alcohols.  Also, Rajagopalan et al. disclose that o) determined by DSC (Table I) (see page 19, next to last paragraph). 
Furthermore, Rajagopalan et al. disclose the swelling power and solubility of amylose (starch) in polyhydric alcohols and aqueous polyhydric alcohols (see page 15, last paragraph). Also, Rajagopalan et al. disclose that the amylose and solvent were added to a round-bottom flask fitted with a reflux condenser, and that the solvent was either EG, GL, 1,2-PD, 1,3-BD or a 1/3 (w/w) mixture of water/polyhydric alcohol, and that each mixture was heated at 150 ±2 °C for 10 min, except the ones containing EG, which were heated at 115 ±2°C (see page 15, last paragraph).  It should be noted that reflux or refluxing (as disclosed by Rajagopalan et al.) allows for liquid to boil and condense, with the condensed liquid returning to the original flask and that the liquid remains at the boiling point of the solvent (or solution) during active reflux.  This means, implies or suggests that starch can swell or be swollen by heating such as by refluxing (which involves boiling) it in an aqueous polyhydric alcohols mixture such as a mixture of water/polyhydric alcohol in which the polyhydric alcohol is EG, GL, 1,2-PD, 1,3-BD. 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al. and King et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling,  ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize the said partially gelatinized polysaccharide with a functionalizing agent under alkaline conditions as taught by He et al., to obtain said functionalized polysaccharide with different degree of substitution such as from about 0.1 to about 0.3, depending on need and factors such as availability and/or cost, such as to use it in food, paper, chemical, textile or pharmaceutical industries, and especially since Rajagopalan et al. disclose that polyhydric alcohol can be substituted for a monohydric alcohol and that polyhydric alcohols delay gelatinization (i.e.; gelatinization can be controlled), and Chen et al. disclose alcoholic alkaline treatment of starch and that alkalinity can alter the cold-water solubility of starches.
The Applicant argues that He et al. teaches that the degree of substitution (DS) of their starch is a maximum of 0.017. The process of the present invention yields polysaccharides having DS of 0.1 to 0.3. This difference of about 6 to 18-fold in DS indicates that the first two steps of the process of the present invention are together yielding a starch that is more “disorganized” or “open” to functionalization reagents than the starch emulsion from the single step 1 of He, such that the product of functionalization is more highly substituted. The conditions of the first step of He favor a sub-gelatinization on the surface of the starch granules, 
However, although He et al. do not exemplify a polysaccharide with the specific recited degree of substitution of DS of 0.1 to 0.3 has low functionalization like Applicant’s it is obvious to prepare said functionalized polysaccharide with different degree of substitution such as from about 0.1 to about 0.3, depending on need and factors such as availability and/or cost, such as to use it in food, paper, chemical, textile or pharmaceutical industries. Furthermore, Applicant has not provided any experimental data which indicate that He et al. polysaccharide cannot be prepared with the specific recited degree of substitution of DS of 0.1 to 0.3. In fact, as set forth in the above rejection, Sangseethong et al. disclose the preparation of carboxymethyl cassava starches which is the same starch (i.e.; cassava starch) used by He et al. and which has a degree of substitution (DS) in the range of 0.01 to 0.86 (see abstract; see also Tables 1 and 4) which encompasses the recited degree of substitution of DS of 0.1 to 0.3 of Applicant’s claimed functionalized polysaccharide or starch.  Also, Applicant has not provided any data or comparable data which indicates that the claimed process yields a starch that is more “disorganized” or “open” to functionalization reagents than the starch of He et al.’s, such that the product of functionalization would be more highly substituted than He et al.’s product or starch.  In fact, He et al. disclose that their reaction efficiency is high and that the prepared st paragraph). Furthermore, it should be noted that He et al. do not disclose that swelling and access to the interior of the granules of their starch is prevented. Also, Applicant has not provided any data or comparable data which indicates that the original structure of the cassava starch would be less disrupted than in the process of the present invention. Even more importantly, the above rejection was made by applying He et al., Rajagopalan et al., Chen et al. and King et al. references. And, based on He et al., Rajagopalan et al., Chen et al. and King et al. as set forth in the above rejection, it is obvious to expect that the functionalized starch produced would be the same or similar to the functionalized starch determined and produced by Applicant.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al. and King et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of  starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize the said partially gelatinized 
The Applicant argues that the reference Sangseethong does not cure the noted deficiencies of any one of He, Rajagopalan and Chen.
However, Sangseethong et al. disclose the preparation and properties of Carboxymethyl Cassava Starch (see abstract).  Furthermore, Sangseethong et al. disclose the preparation of carboxymethyl cassava starches with degree of substitution (DS) in the range of 0.01 to 0.86 (see abstract; see also Tables 1 and 4).  Also, Sangseethong et al. disclose that the properties of CMS are affected by the degree of modification (see abstract).  In addition, Sangseethong et al. disclose that carboxymethyl starch (CMS) is produced by etherification of starch with sodium monochloroacetate (SMCA) in the presence of alkali.  Furthermore, Sangseethong et al. disclose that carboxymethyl starch (CMS) is an important modified starch with unique properties due to the presence of negatively charged functional group (CH2COO-). The introduction of carboxymethyl groups interrupts the ordered structure of native starch and intervenes with the reassociation of gelatinized starch. This modification yields starch with decreased gelatinization temperature, increased solubility and improved storage stability. Depending on the degree of substitution (DS), starch that is soluble in cold water can be produced (see page 84, left col., 1st nd paragraph).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of He et al., Rajagopalan et al., Chen et al., King et al. and Sangseethong et al., to use He et al.’s method to prepare a low functionalization polysaccharide having carboxyl groups, comprising: swelling of a polysaccharide granule in water/polyol 
mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of  starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize by etherification the said partially gelatinized polysaccharide with the functionalizing agent sodium monochloroacetate (SMCA) in the presence of alkali, to obtain said functionalized 
polysaccharide with different degree of substitution such as from about 0.1 to about 0.3 as taught by Sangseethong et al., depending on need and factors such as availability and/or cost, such as to 
The Applicant argues that considering the explanations provided above, Applicant submits that the surprising and unexpected efficacy of the claimed method has been established, and that it is the combination of all particular features of the claimed method, including the specific order by the polysaccharide is treated in three distinct steps that allowed achievement of a higher degree of substitution is completely surprising and unexpected in view of the cited references. The pending claims must be recognized as non-obvious in view of the cited references.
However, based on He et al., Rajagopalan et al., Chen et al. and King et al. as applied in the above rejection, and also as further discussed by the Examiner above, the Examiner does not consider Applicant’s claimed method as providing surprising and unexpected efficacy. For example, it is obvious to expect that reaction would be efficacious or of high efficacy, especially since He et al. disclose that their reaction efficiency is high and that the prepared cassava modified starch has a high degree of esterification substitution (see Description, page 1 of 11, 1st paragraph). Furthermore, although He et al. do not exemplify a polysaccharide with the specific recited degree of substitution of DS of 0.1 to 0.3 has low functionalization like Applicant’s it is 
“disorganized” or “open” to functionalization reagents than the starch of He et al.’s, such that the product of functionalization would be more highly substituted than He et al.’s product or starch.  In fact, He et al. disclose that their reaction efficiency is high and that the prepared cassava modified starch has a high degree of esterification substitution (see Description, page 1 of 11, 1st paragraph). Furthermore, it should be noted that He et al. do not disclose that swelling and access to the interior of the granules of their starch is prevented. Also, Applicant has not provided any data or comparable data which indicates that the original structure of the cassava starch would be less disrupted than in the process of the present invention. Even more importantly, the above rejection was made by applying He et al., Rajagopalan et al., Chen et al. and King et al. references. And, based on He et al., Rajagopalan et al., Chen et al. and King et al. as set forth in the above rejection, it is obvious to expect that the functionalized starch produced would be the same or similar to the functionalized starch determined and produced by Applicant.

mixture such as in a water/ethylene glycol mixture and in which the water/polyol mixture is boiling such as by refluxing as taught by Rajagopalan et al. which is a procedure or technique that involves boiling, and also to expect that heating or refluxing at a temperature such as 115 ±2°C disclosed by Rajagopalan et al. in the swelling of  starch (amylose) would involve boiling of the mixture, especially since King et al. disclose that a mixture of water and the polyhydric alcohol, ethylene glycol at a 50/50 ratio has a boiling point of about 227 ° F (about 108 ° C) at about 1 atmosphere which is a boiling temperature below the temperature of 115 ±2°C used by Rajagopalan et al. for refluxing; and to partially gelatinize (sub-gelatinize) the said swollen polysaccharide in an alkaline solvent mixture of water and alcohol and/or polyol as taught by Chen et al., to obtain a partially gelatinized polysaccharide, and then to functionalize by etherification the said partially gelatinized polysaccharide with the functionalizing agent sodium monochloroacetate (SMCA) in the presence of alkali, to obtain said functionalized 
polysaccharide with different degree of substitution such as from about 0.1 to about 0.3 as taught by Sangseethong et al., depending on need and factors such as availability and/or cost, such as to use it in food, paper, chemical, textile or pharmaceutical industries, and especially since Rajagopalan et al. disclose that polyhydric alcohol can be substituted for a monohydric alcohol and that polyhydric alcohols delay gelatinization (i.e.; gelatinization can be controlled), and Chen et al. disclose alcoholic alkaline treatment of starch and that alkalinity can alter the cold-water solubility of starches, and especially since Rajagopalan et al. disclose that polyhydric 
Applicant's arguments with respect to claims 1, 3, 5-6, 8, 10, 11, 13-18 are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623